 Case 15-14142-pmm            Doc 66-2 Filed 05/19/21 Entered 05/19/21 14:51:36              Desc
                               Certificate of Service Page 1 of 2


             UNITED STATES BANKRUPTCY COURT EASTERN DISTRICT OF PENNSYLVANIA

In Re:

George Even Sholl, Jr.                                      Case No.: 15-14142-pmm

         Debtor                                             Chapter 13

George Evan Sholl, Jr.,

         Movant

v.

Specialized Loan Servicing, LLC,

          Respondent

Scott F. Waterman

         Chapter 13 Trustee

________________________________________________________________________



                                   Certificate of Service

       Brenna Mendelsohn avers and says she served or caused to be served a true and correct copy of
the DEBTOR’S MOTION FOR CONTEMPT AND SANCTIONS FOR VIOLATION OF ORDER CONFIRMING
CHAPTER 13 PLAN AND 11 U.S.C. {362, {524i AND Rule 3002.1, upon the Debtor, the Respondent via
US Mail on May 18, 2021.

US Trustee- via ECF

Scott Waterman- Chapter 13 Trustee- via ECF

Specialized Loan Servicing LLC

8742 Lucent Blvd, Suite 300

Highlands Ranch, CO 80129



Toby Wells

CEO Sepcialized Loan Servicing, LLC

Specialized Loan Servicing LLC
P.O. Box 636005
Littleton, CO 80163-6005
Case 15-14142-pmm     Doc 66-2 Filed 05/19/21 Entered 05/19/21 14:51:36   Desc
                       Certificate of Service Page 2 of 2


                                    Respectfully submitted,

                                    /s/ George Scholl, Jr.,

                                    By and through his Attorney,

                                    /s/ Brenna H. Mendelsohn, Esq.

                                    Mendelsohn & Mendelsohn, PC
                                    637 Walnut Street

                                    Reading, PA 19601

Dated: May 18, 2021
